HECO Exhibit 10.3

 

SUPPLY CONTRACT FOR LOW SULFUR FUEL OIL

 

This Supply Contract for Low Sulfur Fuel Oil (“LSFO”) (the “Contract”) is
entered into as of this 28th day of August,  2012 (“Execution Date”), by and
between HAWAIIAN ELECTRIC COMPANY, INC., a Hawaii corporation, (“HECO”), with
principal place of business at 900 Richards Street, Honolulu, Hawaii 96813, and
TESORO HAWAII CORPORATION, a Delaware corporation, (“SELLER”), with principal
place of business and mailing address at 19100 Ridgewood Parkway, San Antonio,
Texas 78259.  HECO and SELLER are each a “Party” and collectively the “Parties”
to this Contract.  This Contract shall become effective as provided in
Section 2.3 (Effective Date) below.

 

WHEREAS, HECO is in the business of generation, transmission and distribution of
electrical power on the island of Oahu, State of Hawaii; and

 

WHEREAS, HECO desires Low Sulfur Fuel Oil (“LSFO”) for use at Kahe Power Plant,
Kapolei, Hawaii (“KPP”); Waiau Power Plant, Pearl City, Hawaii (“WPP”) and
Honolulu Power Plant, Honolulu, Hawaii (“HPP”); and

 

WHEREAS, SELLER is a supplier of LSFO with delivery and transportation
capabilities and desires to supply and deliver to HECO LSFO that meets HECO’s
requirements as set forth herein; and

 

WHEREAS, SELLER represents that it is currently equipped and currently has the
ability to supply LSFO of such suitable type and quality and in a quantity
sufficient to meet HECO’s requirements; and

 

WHEREAS, SELLER is willing to sell and deliver such suitable LSFO to HECO and
HECO is willing to purchase and receive such fuel from SELLER under the terms
and conditions set forth hereinafter; and

 

WHEREAS, Seller and HECO agree that this is a fuel purchase contract and HECO
shall only pay for LSFO delivered in accordance with the terms and conditions
set forth hereinafter; and

 

WHEREAS, based on the arrangement under the terms and conditions set forth
herein, HECO is willing to enter into this Contract based, in part, on the
Parties’ understanding that FASB ASC 810 (as defined below) would not be
triggered and based on a preliminary assessment this Contract would not be
considered a capital lease under FASB ASC 840 (as defined below).

 

NOW, THEREFORE, it is mutually agreed by the parties hereto as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

Except where otherwise indicated, the following definitions shall apply
throughout this Contract.

 

1.1                               “affiliate”, except where otherwise expressly
provided, means a corporation, limited liability company, limited partnership or
other legal entity controlling, controlled by or under common control with
SELLER or HECO, as the case may be.

 

1.2                               “API” means American Petroleum Institute, a
long-established petroleum industry organization.

 

1.3                               “ASTM” means the American Society for Testing
and Materials, a long-established source of standard testing and evaluation
methods for petroleum.

 

1.4                               “Barrel” means 42 United States bulk gallons
at 60°F.

 

1.5                               “Blend Stock” means material sometimes used to
blend with Product in order to meet desired contract specifications.

 

1.6                               “BPTF” means HECO’s Barbers Point Tank Farm, a
fuel receiving, storage and distribution facility located in Barbers Point area
of Oahu, in Campbell Industrial Park, Kapolei, Hawaii.

 

1.7                               “BTU” and “BTU content” means British Thermal
Unit and refers to the standard assessment of fuel’s gross heating value or
gross heat content.

 

1.8                               “Certificate of Quality” or “Quality
Certificate” means the formal document by Seller recording the SELLER’s
laboratory determination of quality and BTU content of a particular sample which
represents a specific Delivery, said laboratory determinations having been
performed in accordance with the test methods specified in Attachment A— Product
Specifications.

 

1.9                               “Commencement Date” is defined in Section 2.1
(Term) below.

 

1.10                        “Commission” means the State of Hawaii Public
Utilities Commission

 

1.11                        “Commission Approval Order” is defined in
Section 2.2 (Regulatory Approval) below.

 

1.12                        “Commission Approval Order Date” is the date the
Commission files the Commission Approval Order.

 

1.13                        “Consumer Advocate” means the Division of Consumer
Advocacy of the Department of Commerce and Consumers Affairs of the State of
Hawaii.

 

1.14                        “Contract” means this Low Sulfur Fuel Oil Supply
Contract between SELLER and HECO.

 

2

--------------------------------------------------------------------------------


 

1.15                        “Day” or “Days” means a calendar day of 24 hours.

 

1.16                        “Default” and “Defaulting Party” shall have the
meaning set forth in Article XIII (Default).

 

1.17                        “Deliver”, “Delivery”, “Deliveries” or “Delivered”
refers to the transfer of title or physical movement of LSFO by SELLER and
purchased by HECO.

 

1.18                        “Delivery Status against Ratable” means the volume
by which actual Barrels of Product Deliveries within a specified period vary
above or below the volume that would have been delivered ratably pursuant to
HECO’s Nomination within the minimum and maximum daily average volumes for such
period.

 

1.19                        “DF” means degrees Fahrenheit.

 

1.20                        “Discharge Pier” means the pier or wharf at Kalaeloa
Harbor where a Marine Delivery is discharged.

 

1.21                        “DOT” means the Department of Transportation of the
State of Hawaii and/or of the United States, as the case may be.

 

1.22                        “Effective Date” is defined in Section 2.3
(Effective Date) below.

 

1.23                        “ETA” means estimated time of arrival.

 

1.24                        “Execution Date” has the meaning set forth in the
Preamble.

 

1.25                        “Extension” means any Contract term in addition to
and after the Original Term, as may be mutually agreed upon by the Parties.

 

1.26                        “Failure to Supply Position” is defined in
Section 6.5 (Failure to Supply) below.

 

1.27                        “gallon” means a United States liquid gallon of 231
cubic inches at 60°F.

 

1.28                        “G.S.V.” means gross standard volume in U.S. Barrels
at 60 DF.

 

1.29                        “Independent Inspector” means a qualified
third-party petroleum inspection contractor acceptable to both parties providing
petroleum sampling, measurement and other services before, during and after a
Delivery.

 

1.30                        “HECO’s Facility” means the facilities designated
for receipt of LSFO at HECO’s Barbers Point Tank Farm, Campbell Industrial Park,
Oahu, Hawaii.

 

1.31                        “Kalaeloa Harbor” means the public port and pier
facilities operated by the State of Hawaii at Barber’s Point, Oahu, Hawaii, USA.

 

1.32                       “LSFO” means Low Sulfur Fuel Oil meeting customary
industry fuel oil specifications and having a sulfur content not greater than
0.5%.

 

3

--------------------------------------------------------------------------------


 

1.33                        “Marine Delivery” or “Marine Deliveries” means a
Delivery of LSFO and/or the components thereof, including Blend Stock, all or
part of which are Delivered by SELLER from a marine vessel at Kalaeloa Harbor to
HECO’s receiving and storage tanks.

 

1.34                        “Month” means a calendar month.

 

1.35                        “Nominate”, “Nomination”, and “Nominated” means the
amount of Product specified by HECO to be sold and Delivered by SELLER and
purchased and received by HECO for a specified Month pursuant to the procedures
set forth herein.

 

1.36                        “Original Term” is defined in Section 2.1 (Term)
below.

 

1.37                        “Party” and “Parties” are defined in the first
paragraph above.

 

1.38                        “Pipeline Blend” means a mixture of SELLER’s [ - - -
] and Product.

 

1.39                        “Pipeline Delivery” or “Pipeline Deliveries” means a
Delivery of LSFO and/or the components thereof, including Blend Stock, all or
part of which are Delivered by SELLER to HECO’s receiving and storage tanks at
BPTF.

 

1.40                        [ - - - ].

 

1.41                        “Product” means Low Sulfur Fuel Oil suitable for use
as a boiler fuel in conformance with the quality Specifications set forth in
Attachment A— Product Specifications.

 

1.42                        “Purchase Deficit Position” is defined in
Section 6.4 (Purchase Deficit) below.

 

1.43                        “Reverse Line Displacement” means an operation where
HECO pumps HECO’s LSFO into the pipeline that SELLER uses to Deliver Product to
HECO in order to displace SELLER’s [ - - - ].

 

1.44                        “Specifications” means the fuel quality
specifications applicable to LSFO Product as set forth in Attachment A.

 

1.45                        “SPM” means SELLER’s offshore Single-Point Mooring
off Barbers Point, Oahu.

 

1.46                        “Tank Final Sample” is defined in Section 6.6
(Pipeline Delivery) below.

 

1.47                        “USD” means currency denominated in U.S. dollars.

 

1.48                        “Year” means a calendar year.

 

1.49                        “Law” means any law, judgment, order, decision,
interpretation, enforcement, statute, code, ordinance, rule, regulation, decree,
grant, accounting standards accepted in the United States of America,
concession, franchise, permit, treaty, convention or any action,

 

4

--------------------------------------------------------------------------------


 

direction, directive, restriction or intervention or other requirement of any
Governmental Authority having the force of law.

 

1.50                        “Change in Law” shall have the meaning set forth in
Section 14.1(A) (Change in Law).

 

ARTICLE II

TERM

 

Section 2.1:                               Term.  The term of this Contract (the
“Original Term”) shall be from May 1, 2013 (“Commencement Date”) through
December 31, 2014, and shall continue in succession thereafter for an Extension,
each a period of 12-Months, beginning each successive January 1, unless HECO or
SELLER gives written notice of termination at least one hundred twenty (120)
Days before the beginning of an Extension.

 

Section 2.2:                               Regulatory Approval.

 

(a)                                 HECO will file an application with the
Commission requesting approval of this Contract following its execution.  This
Contract is contingent upon the issuance of a decision and order by the
Commission that (i) approves this Contract and its pricing and terms and
conditions, (ii) is in a final form deemed to be reasonable by HECO in its sole
discretion, and (iii) allows HECO to include the reasonable costs incurred by
HECO pursuant to this Contract in its revenue requirements for ratemaking
purposes and for the purposes of determining the reasonableness of HECO’s rates
and/or for cost recovery above those fuel costs included in base rate through
HECO’s Energy Cost Adjustment Clause.  A decision and order by the Commission
satisfying these conditions is, hereinafter, referred to as the “Commission
Approval Order”.

 

(b)                                 SELLER understands that the decision and
order may not be in a final form deemed to be final and/or reasonable to HECO if
it (i) is not an unconditional approval, (ii) denies or defers ruling on any
part of HECO’s Application, (iii) contains terms and conditions deemed to be
unacceptable to HECO, in its sole discretion, or (iv) is not final, or deemed to
be final by HECO, in its sole discretion, because HECO is not satisfied that no
party to the proceeding in which the decision and order is issued, or other
aggrieved person with the right to appeal, intends to seek a change in such
decision and order through motion or appeal.

 

(c)                                  If HECO has not received the Commission
Approval Order in a final form acceptable to HECO within 180 Days prior to the
Commencement Date of this Contract, or if HECO’s request for Commission approval
of this Contract is denied, then either SELLER or HECO may terminate this
Contract by providing written notice of such termination delivered to the other
prior to the Effective Date, as it is defined in Section 2.3 (Effective Date). 
In such event of termination, each Party shall bear its own respective fees,
costs and expenses incurred prior to termination, if any, in preparation for
performance hereunder, and the Parties shall have no further obligation to each
other with respect to this Contract except for indemnity and any confidentiality
obligations assumed by the Parties hereunder.

 

5

--------------------------------------------------------------------------------


 

(d)                                 SELLER, at its own cost, shall promptly
cooperate with HECO’s reasonable requests for support of HECO’s efforts to
prepare and file the Application and obtain the Commission Approval Order.

 

Section 2.3:                               Effective Date.  This Contract shall
become effective (the “Effective Date”) upon (a) receipt by HECO of the
Commission Approval Order and (b) notice from HECO to SELLER that HECO deems the
Commission Approval Order to be reasonable and in a final form.  HECO shall
immediately notify SELLER when the Commission’s decision and order is
published.  HECO shall then have a period of ten (10) business days to advise
the SELLER whether it deems the Commission’s decision and order to be final and
reasonable.  If HECO fails to respond within that period, then it shall be
presumed that HECO deems the Commission Approval Order to be final and
reasonable.  If HECO provides notice of concern that the Commission’s decision
and order may not be final or reasonable, then the Parties may negotiate for an
appropriate extension of the Effective Date or Commencement Date to address
those concerns.  Alternatively, the Parties may mutually agree in writing that
some other date shall be deemed the Effective Date.  Except for the obligations
and provisions described herein, neither Party shall have any binding
obligations under this Contract until the Effective Date, except that the
Parties agree upon execution of this Contract to be bound by Section 2.2
(Regulatory Approval), Section 10.1 (Force Majeure), Section 11.1 (Compliance
with laws and regulations), and all provisions in Article XVI (General
Provisions).

 

ARTICLE III

QUANTITY

 

Section 3.1:                               Quantity of Product To Be
Supplied/Delivered.  Subject to the terms and conditions herein, SELLER shall
sell and Deliver to HECO, and HECO shall purchase and receive from SELLER,
Product as Nominated by HECO, within the volume and Delivery ranges provided
hereunder. It is estimated that the quantity of Product required for this
Contract will be [ - - - ].

 

Section 3.2:                               [ - - - ]

 

6

--------------------------------------------------------------------------------


 

[ - - - ]

 

7-8

--------------------------------------------------------------------------------


 

[ - - - ]

 

ARTICLE IV

QUALITY

 

Section 4.1:                               Quality Of Product To Be
Supplied/Delivered.  The quality of Product to be sold and Delivered hereunder
shall comply with the Specifications attached hereto as “Attachment A - HECO
Product Specification” and made a part hereof (the “Specifications”), and shall
meet all Applicable Laws.

 

ARTICLE V

PRICE

 

Section 5.1:                               Pricing.  The price paid for all
Product delivered hereunder shall be determined as follows.

 

[ - - - ]

 

9

--------------------------------------------------------------------------------


 

[ - - - ]

 

10-11

--------------------------------------------------------------------------------


 

[ - - - ]

 

Section 5.2:                               [ - - - ]

 

ARTICLE VI

DELIVERY

 

Section 6.1:                               Notification.

 

(a)                                 Subject to the minimum and maximum
quantities specified in Section 3.2 (Purchase Volumes), HECO shall provide
written notification to SELLER of the Nominated rate of Delivery for each Month
[ - - - ] Days prior to the first Day of said Month.  SELLER shall notify HECO
within five (5) Days if it will be unable comply with HECO’s Nomination for
Product Delivery.

 

(b)                                 The Parties shall mutually coordinate the
Delivery of Product.  SELLER shall provide HECO a proposed three (3) Day
shipment period or window for Delivery of Product no later than sixty (60) Days
prior to the first Day of the proposed shipment period (“60-Day Notice”).  HECO
shall use reasonable efforts to accommodate SELLER’s proposed three (3) Day
shipment period, however, should HECO be unable to accommodate SELLER’s proposed
three (3) Day shipment period:

 

(1)                                 HECO may reject SELLER’s proposed three
(3) Day shipment period upon providing SELLER notice no later than three
(3) business days from the receipt of SELLER’s notification.   In the event HECO
rejects such period, HECO shall provide an explanation of the reason for such
rejection, and any conditions such as ratability, tank restrictions or
operational issues that require such rejection.  HECO shall not unreasonably
discriminate against SELLER in favor of other providers of LSFO when rejecting a
proposed shipment period.

 

(2)                                 SELLER may propose an alternate three
(3) Day shipment period, where such alternate shipment period is within five
(5) Days of the date of SELLER’s first proposed three (3) Day shipment period. 
Notice may be given by electronic mail or telephone.

 

(3)                                 SELLER shall provide HECO the intended
volume of the Product to be Delivered to HECO, subject to a variation of plus or
minus five percent (5%) with respect to the actual physical volume Delivered,
and a proposed one (1) Day shipment period or window which is to be within the
previous 3-Day shipment period no later than fifteen (15) Days prior to the
proposed 1-Day shipment period.  Notices may be given by electronic mail or
telephone.

 

Section 6.2:                               Coordination.

 

12

--------------------------------------------------------------------------------


 

(a)                                 No later than ten (10) Days prior to the
beginning of each Month, SELLER shall provide HECO with a proposed schedule of
Pipeline Deliveries and/or Marine Deliveries (“Delivery Schedule”) to be made by
SELLER for the following two (2) Months.  The proposed Delivery Schedule shall
specify the type of each such Delivery (Pipeline Delivery or Marine Delivery),
the approximate quantity, the approximate Delivery date and a characterization
of the approximate viscosity, either low (100 — 200 SSU at 210°F), medium (201 —
350 SSU at 210°F), or high (350 — 450 SSU at 210°F), for each individual
Delivery.  The Delivery Schedule should reflect that planned Deliveries are to
be made at reasonably regular intervals, provided that Pipeline Deliveries and
Marine Deliveries may have different scheduling parameters.  HECO shall promptly
notify SELLER of any objections or requested changes to the Delivery Schedule
provided by SELLER.

 

(b)                                 SELLER shall notify HECO of any change
outside the following parameters in the Delivery Schedule with respect to any
Delivery when it shall become known to SELLER:

 

(1)                                 A change in the volume of an individual
Pipeline Delivery if such change is in excess of [ - - - ] of the previously
advised Delivery volume, or a change in the volume of an individual Marine
Delivery if such change is in excess of [ - - - ] of the previously advised
Delivery volume; or

 

(2)                                 A change in the previously advised viscosity
characterization of a Delivery; or

 

(3)                                 A change in the date of an individual
Delivery, if such change is greater than two (2) Days from the previously
advised date; subject to such notice, and further subject to Force Majeure,
scheduled Marine Deliveries may be made plus or minus seven (7) Days from the
date shown on the accepted Delivery Schedule.

 

(c)                                  HECO shall make its Nominations in
accordance with the Delivery Schedule.  In the event HECO needs to make
Nominations that vary from the Delivery Schedule, HECO shall promptly notify
Seller of such changes, and subject to Section 3.1 (Quantity of Product To Be
Supplied/Delivered), the Parties shall cooperate to make required changes. 
SELLER shall not be required to make changes in the Delivery Schedule for Marine
Deliveries for which Seller has purchased cargoes for resale and Delivery to
HECO.

 

Section 6.3:                               Delivery Rates.

 

(a)                                 HECO shall not be required to take Delivery,
and SELLER shall not be required to make Delivery of [ - - - ].  SELLER shall
make reasonable good faith efforts to plan its Pipeline Deliveries and Marine
Deliveries such that it shall have a rolling three Month Delivery Status Against
Ratable of approximately zero at Month-end for the third Month of each Delivery
Schedule.  HECO shall use reasonable commercial efforts to make conforming
Nominations to facilitate such planning.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Unless waived in advance by HECO, and
subject to HECO tank availability, the physical volume of SELLER’s Deliveries of
Product shall be [ - - - ] for any individual Marine Delivery.

 

Section 6.4:                               Purchase Deficit.

 

[ - - - ]

 

Section 6.5:                               Failure to Supply.

 

[ - - - ]

 

14

--------------------------------------------------------------------------------


 

[ - - - ]

 

Section 6.6:                               Pipeline Delivery.

 

(a)                                 Pipeline Deliveries shall be made by SELLER
from SELLER’s local on-island supply through SELLER’s pipelines to HECO at
HECO’s BPTF.  Title to Product and the risk of loss of Product Delivered by
Pipeline Delivery shall pass from SELLER to HECO as per Article IX (Title,
Custody And Risk Of Loss).

 

(b)                                 The Parties shall mutually coordinate
Pipeline Deliveries of Product into HECO’s BPTF to minimize operational
difficulties and costs.

 

(c)                                  All samples, measurements and
determinations drawn, taken and made, respectively, under this Section 6.6
(Pipeline Delivery) shall be under the supervision of the Independent
Inspector.  SELLER and HECO shall share equally the cost of the inspections.

 

(d)                                 The quality and BTU Content of the Product
Delivered by Pipeline Delivery shall be determined on the basis of a volumetric
weighted average composite of samples drawn by the Independent Inspector from
SELLER’s issuing tank(s) in such manner as to be representative of each
individual Pipeline Delivery (“Tank Final Sample”).

 

(e)                                  The Tank Final Sample shall be divided into
a minimum of three (3) parts as follows:

 

(1)                                 One part shall be provided to SELLER’s
laboratory for analysis to determine quality including BTU Content per Barrel.

 

(2)                                 One part shall be provided to HECO for the
purpose of verifying SELLER’s determinations.

 

(3)                                 At least one part shall be sealed and
provided to the Independent Inspector to be retained for a period of at least
three (3) Months.

 

(f)                                   SELLER agrees to provide HECO and the
Independent Inspector with a copy of SELLER’s preliminary laboratory analyses of
the Tank Final Sample (“Pre-shipment Report”) and shall provide this
Pre-shipment Report prior to shipment of the Product.

 

(g)                                  SELLER agrees to provide HECO and the
Independent Inspector with the Certificate of Quality representing the Tank
Final Sample and will make a reasonable good faith effort to provide this
Certificate of Quality no later than twenty-four (24) hours after the

 

15

--------------------------------------------------------------------------------


 

completion of the Pipeline Delivery.  If the completed Certificate of Quality is
not available within said 24-hour period, SELLER will advise HECO and the
Independent Inspector, within said 24-hour period, will provide the final
determination of API gravity, flash point, sulfur content and sediment and water
representing the Tank Final Sample.

 

(h)                                 HECO shall have the right to perform
laboratory analyses in order to verify the results of SELLER’s laboratory
analyses; provided however, that such verification analyses shall be performed
in a timely manner.  SELLER and HECO will make reasonable good faith efforts to
evaluate BTU Content and exchange results within three (3) business days of the
completion of the Pipeline Delivery.

 

(i)                                     In order to eliminate or minimize the
volume of SELLER’s [ - - - ] received by HECO in the course of a Pipeline
Delivery operation, HECO shall have the option to perform a Reverse Line
Displacement whereby SELLER’s [ - - - ] is displaced to SELLER using HECO’s
Product at the commencement of Pipeline Delivery operations.

 

(j)                                    If HECO elects not to commence Pipeline
Delivery operations by displacing SELLER’s [ - - - ] with HECO’s LSFO, or if
such displacement is operationally unfeasible or impractical for any other
cause, SELLER and HECO recognize that the Product received by HECO in a Pipeline
Delivery may be a blend which includes some amount of SELLER’s [ - - - ]
(“Pipeline Blend”).  In such instance, the specification of SELLER’s [ - - - ]
shall be determined by SELLER on the basis of SELLER’s samples representative of
the contents of the storage tank from which SELLER’s [ - - - ] was issued. 
SELLER agrees to provide HECO, HECO’s representative and the Independent
Inspector with a copy of its laboratory analysis of the quality of SELLER’s [ -
- - ] prior to commencing the Pipeline Delivery.

 

(k)                                 To provide an early warning of any quality
problems with the Product Delivered via a Pipeline Blend, SELLER agrees to
perform a pre-shipment computer blend simulation representing the quantity and
quality of SELLER’s Product from the issuing tank(s) as indicated in the
relevant Certificates of Quality or preliminary laboratory analyses of the Tank
Final Samples and the quantity and quality of SELLER’s [ - - - ] as indicated in
the relevant laboratory analyses.  The computer blend simulation shall provide
preliminary confirmation of the Pipeline Blend’s conformance with the limits for
API gravity, viscosity and percent by weight sulfur content specified in
Article IV (Quality).  SELLER agrees to provide HECO or HECO’s representative
and the Independent Inspector a copy of the computer blend simulation results
prior to shipment.  SELLER agrees that under no circumstances shall it make a
Pipeline Delivery of Product to HECO should the computer blend simulation or any
other information available to SELLER indicate a quality problem with the
Pipeline Blend that would cause a Pipeline Delivery to not conform to the
Specifications, without HECO’s express written permission.

 

(l)                                     The quantity of Product in a Pipeline
Delivery shall be determined at the time of each Pipeline Delivery by gauging
SELLER’s issuing tank(s) immediately before and after pumping under the
supervision of the Independent Inspector.  Should HECO elect to perform a
Reverse Line Displacement, the total quantity of Product Delivered to HECO shall
be reduced by

 

16

--------------------------------------------------------------------------------


 

reference to the rise in SELLER’s tank(s) receiving SELLER’s [ - - - ],
determined by gauging such tank(s) immediately before and after pipeline
displacement under the supervision of the Independent Inspector.  Both HECO and
SELLER agree that if measurement of SELLER’s tank(s) is, in the opinion of the
Independent Inspector, considered to have been rendered inaccurate for reasons
including, but not limited to, operational constraints or inadvertent transfer
of Product or of SELLER’s [ - - - ] within SELLER’s facilities, then the
quantity of Product or SELLER’s [ - - - ] may be determined by gauging HECO’s
receiving tank(s) before and after pumping under the supervision of the
Independent Inspector.

 

(m)                             Quantities of Product sold and Delivered by
SELLER and purchased and received by HECO hereunder shall be calculated in
accordance with the current measurement standards adopted by industry, ASTM, API
and other recognized standard-setting bodies as are applicable in the opinion of
the Independent Inspector and shall be expressed in G.S.V., U.S. Barrels @ 60
DF.

 

Section 6.7:                               Marine Delivery.

 

(a)                                 Product shall be Delivered in bulk
vessel(s) inside customs passing the outboard flange of SELLER’s Delivering
vessel’s cargo discharge hose connected to a nominated Discharge Pier at
Kalaeloa Harbor, capable of receiving petroleum products. HECO shall not be
deemed to warrant the safety of public channels, fairways, approaches thereto,
anchorages or other publicly maintained areas either inside or outside the
Kalaeloa Harbor area where the Discharge Pier is located.  Neither HECO nor
SELLER shall be liable for any loss, damage, injury or delay resulting from
conditions at the Discharge Pier or Kalaeloa Harbor or any berth, dock, or
anchorage not caused by such Party’s gross negligence or which could have been
avoided by the exercise of reasonable care on the part of SELLER’s nominated
vessel’s master.  Product shall be Delivered by SELLER to HECO at a temperature
above the pour point of the Product or at the loaded temperature, whichever is
higher.  Title to Product and the risk of loss of Product Delivered by Marine
Delivery shall pass from SELLER to HECO as per Article IX (Title, Custody And
Risk Of Loss).

 

(b)                                 SELLER and HECO shall mutually coordinate
scheduling Marine Deliveries of Product from SELLER’s nominated vessel.  SELLER
shall provide HECO with all required Delivery information no later than thirty
(30) Days prior to the anticipated Delivery date.  SELLER shall provide HECO
with a ten (10) Day Delivery window prior to the date of the anticipated
Delivery, with vessel’s estimated time of arrival (“ETA”) and will notify HECO
of any ETA changes if greater than twelve (12) hours variance to ETA.  HECO
shall promptly advise SELLER of any scheduling conflicts or other conditions
within such ten (10) day window known to HECO that could delay SELLER’s vessel
from obtaining access to the appropriate Discharge Pier at Kalaeloa Harbor and
commencing deliveries into the pipeline for Delivery to the BPTF.  SELLER shall
then provide HECO with all required Delivery information no later than fifteen
(15) Days prior to the anticipated Delivery date.  SELLER shall provide HECO
with a three (3) Day window prior to the date of the anticipated Delivery, with
vessel’s ETA and will notify HECO of any ETA changes if greater than three
(3) hours variance to ETA.  If at any time HECO learns of any potential
scheduling conflicts or other conditions within such window known to HECO that
could delay SELLER’s vessel from obtaining access to the appropriate

 

17

--------------------------------------------------------------------------------


 

Discharge Pier at Kalaeloa Harbor and commencing Deliveries into the pipeline
for Delivery to the BPTF, HECO will promptly notify SELLER accordingly.  SELLER
shall be responsible to reserve the appropriate cargo discharge pier at Kalaeloa
Harbor on the agreed upon dates through the customary channel in the State of
Hawaii Department of Transportation — Harbor’s Division.  HECO shall not be
responsible for any demurrage, penalties or other fees as a result of any delay
of the docking of the vessel and/or unloading of the fuel shipment unless caused
by HECO’s failure or inability to accept Deliveries of Product into the BPTF, or
as a result of SELLER’s failure to obtain pier reservations in a timely manner
unless caused by HECO’s wrongful failure to provide notice of any scheduling
conflicts known to HECO that prevent the vessel from obtaining access to the
Discharge Pier.  Vessels originating from outside of the United States may be
subject to customs inspection from the U.S. Coast Guard and/or U.S. Immigration
and SELLER shall be solely responsible for coordination with these government
agencies.  SELLER’s notices and advice may be given to HECO by electronic mail
or telephone.

 

(c)                                  SELLER shall be responsible for any dues,
fees or other charges imposed on SELLER’s nominated vessel.  SELLER shall employ
and be responsible for costs of any support vessels, pilots, mooring masters or
line handlers required at the Discharge Pier.  HECO shall not be responsible for
any losses, damages, delays or liabilities resulting from any negligence,
incompetence or incapacity of any tug, pilot or line handler required at the
Discharge Pier.

 

(d)                                 SELLER agrees to provide HECO a copy of the
complete Certificate of Quality issued by a competent testing laboratory on the
basis of composite vessel loaded samples taken by an independent inspector at
the port of loading that are reflective of the Product to be Delivered to HECO
within 48 hours from date of vessel loading.

 

(e)                                  Upon arrival at Kalaeloa Harbor in Hawaii
and before Delivery to HECO, an Independent Inspector will collect composite
vessel loaded samples to test Product quality.  Samples shall be split into
three composites, and one shall be delivered to and tested by SELLER, one shall
be delivered to and tested by HECO, and one shall be preserved by the
Independent Inspector.  Testing of samples will take place at an analytical
laboratory of each Party’s choosing.

 

(f)                                   All samples, measurements and
determinations referenced in this Section 6.7 (Marine Delivery) shall be drawn,
taken and made, respectively, under the supervision of the Independent
Inspector.  SELLER and HECO shall share equally the cost of independent
inspections.

 

(g)                                  In order to reduce the likelihood of
SELLER’s Marine Delivery resulting in quality problems arising in the receiving
tank(s) at HECO’s BPTF, SELLER agrees to test a volumetric weighted average
composite of samples of the relevant marine cargo of Product, or component
thereof (“Precautionary Sample”).  The Precautionary Sample shall be drawn under
the supervision of the Independent Inspector from SELLER’s vessel’s tanks in
such a manner as to be representative of the relevant cargo after the arrival of
the vessel at Kalaeloa Harbor, but prior to commencement of the Marine Delivery,
SELLER agrees that should its laboratory, or a laboratory mutually acceptable to
SELLER and HECO, testing of the Precautionary Sample indicate a potential
quality problem, including but not limited to, a quality as determined which

 

18

--------------------------------------------------------------------------------


 

materially differs from that specified on the port of loading quality document
or does not conform to the quality specification limits in Article IV (Quality),
the vessel operator shall not be instructed to commence Delivery of its cargo to
HECO’s BPTF until such time as the loaded Product or component thereof is
determined to meet the port of loading quality specifications or is otherwise in
conformity with the specification limits in Article IV (Quality).  Attachment C
lists the testing to be performed on Precautionary Sample.

 

(h)                                 The quality and BTU Content of the Product
Delivered by Marine Delivery shall be determined on the basis of a volumetric
weighted average composite of samples drawn by the Independent Inspector from
the vessel’s tank(s) in such a manner as to be representative of the entire
Marine Delivery (“Vessel Tank Final Sample”).

 

(i)                                     The Vessel Tank Final Sample shall be
divided into a minimum of three (3) parts as follows:

 

(1)                                 One part shall be provided to SELLER’s
laboratory for analysis to determine quality and BTU Content per Barrel.

 

(2)                                 One part shall be provided to HECO for the
purpose of verifying SELLER’s determinations.

 

(3)                                 At least one part shall be sealed and
provided to the Independent Inspector to be retained for a period of not less
than three (3) Months.

 

(j)                                    SELLER agrees to provide HECO and the
Independent Inspector with the Certificate of Quality issued by a competent
testing laboratory on the basis of the composite vessel loaded samples
representing the Vessel Tank Final Sample and will make reasonable good faith
efforts to provide this Certificate of Quality no later than twenty-four (24)
hours after SELLER’s laboratory determines the Product Delivered by Marine
Delivery is in conformance with the specification limits in Article IV
(Quality).  If the completed Certificate of Quality is not available within said
24-hour period, SELLER will advise HECO and the independent Inspector, within
said 24-hour period, will provide the final determination of API gravity, flash
point, sulfur content and sediment and water representing the Vessel Tank Final
Sample.

 

(k)                                 HECO shall have the right to perform
laboratory analyses in order to verify the results of SELLER’s laboratory
analyses; provided however, that such verification analyses shall be performed
in a timely manner.  SELLER and HECO will make reasonable good faith efforts to
evaluate BTU Content and exchange results within three (3) working days of
SELLER’s laboratory determining the Product Delivered by Marine Delivery is in
conformance with the specification limits in Article IV (Quality).

 

(l)                                     Quantities of the Product Delivered via
a Marine Delivery hereunder shall be determined at the time of each Marine
Delivery by gauging HECO’s tank(s) immediately before and after pumping under
the supervision of the Independent Inspector.  If there is Reverse Line
Displacement involved in a Marine Delivery, then the Quantities may be further
adjusted in accordance with Paragraph 6.6(l), as appropriate.

 

19

--------------------------------------------------------------------------------


 

(m)                             Quantities of Product sold and Delivered by
SELLER and purchased and received by HECO hereunder shall be calculated in
accordance with the current measurement standards adopted by industry, ASTM, API
and other recognized standard-setting bodies as are applicable in the opinion of
the Independent Inspector and shall be expressed in G.S.V., U.S. Barrels @ 60
DF.

 

Section 6.8:                               Disputes Regarding Quality or
Quantity.

 

(a)                                 Quantity Disputes.  If HECO or SELLER has
reason to believe that the quantity of Product for a particular Delivery is
incorrect, the Party shall, as promptly as reasonably possible, but no later
than within thirty (30) Days of the date of Delivery, present the other Party
with documentation supporting such determination, and the Parties will confer,
in good faith, on the causes for the discrepancy and shall proceed to correct
such causes and adjust the quantity, if justified, for the Delivery in question
as specified in Section 6.6 (Pipeline Delivery) or Section 6.7 (Marine
Delivery).

 

(b)                                 Quality Disputes.

 

(1)                                 SELLER shall provide HECO with a Certificate
of Quality of each batch or Marine Shipment of Product Delivered by the SELLER. 
For Marine Deliveries, such Certificate shall conform to the one provided to
SELLER by its supplier of LSFO.  Final determination of quality shall be made as
otherwise provided herein.

 

(2)                                 The official BTU Content determination shall
be as reported in SELLER’s Certificate of Quality, provided that the arithmetic
difference between SELLER’s and HECO’s laboratory results is equal to or less
than the then existing ASTM reproducibility standard (currently 0.4 MJ/kg, which
the Parties shall deem to be equivalent to a fixed standard of 60,000 BTU per
Barrel) for test D-4868.  If the difference between SELLER’s and HECO’s
determinations of BTU Content should fall outside the ASTM reproducibility
standard for ASTM test D-4868 the sealed sample in the possession of the
Independent Inspector shall be provided to a mutually acceptable independent
laboratory for an official determination, which shall be binding upon the
Parties.  SELLER and HECO shall share equally the costs of independent tests and
determinations.

 

(3)                                 If SELLER or HECO has reason to believe that
the quality of Product stated for a specific Delivery fails to conform to the
Specification in Article IV (Quality) or Attachment  A of this Contract, that
Party shall as promptly as reasonably possible, but no later than within thirty
(30) Days of the later of the date of the completed Certificate of Quality or
the date of the final determination of BTU Content, present the other Party with
documents supporting such determination and the Parties will confer, in good
faith, on the causes for the discrepancy and shall proceed to correct such
causes and adjust the quality, if justified, for the Delivery in question.  In
the event of an unresolved difference between SELLER and HECO, the sealed part
of the representative sample in the possession of the Independent Inspector
shall be provided to an independent laboratory for an official determination,
which shall be final.  SELLER and HECO shall share equally the cost for such
independent laboratory determination.

 

20

--------------------------------------------------------------------------------


 

(4)                                 If the quality of the Product received by
HECO fails to conform to the quality Specification in Article IV (Quality) or
Attachment A of this Contract, both HECO and SELLER shall attempt to minimize
the impact of any quality problem.  At HECO’s reasonable discretion, such
efforts may include a Specification waiver if the use of the Product will not
unreasonably cause harm to HECO.  Or, SELLER may attempt to remedy the quality
problem by Delivering higher quality Product in a timely manner to produce a
Specification quality blend in HECO’s storage tank(s) at HECO’s BPTF or at
HECO’s Oahu generating plants.  If all such and similar efforts fail to resolve
the quality problem, then HECO may return non-Specification Product to SELLER,
in which case SELLER shall replace the non-Specification Product by Delivering
an equal volume of HECO verified on-Specification Product to HECO in a timely
manner.  Notwithstanding the preceding, HECO shall always have the right to
refuse Delivery of any Product with prior written notice to SELLER or its
permitted agents if HECO in good faith shall have reason to believe that the
LSFO tendered for Delivery does not meet the Specification.  Such Notice shall
provide a full explanation of the basis for HECO’s belief that the LSFO so
tendered does not meet Contract Specifications, together with appropriate
documentation of the testing that determined that it is off-Specification.  If
SELLER disputes HECO’s analysis, then SELLER shall promptly notify HECO, and the
Parties shall proceed to determine the quality in accordance with
Section 6.8(b)(3) above.  HECO may, at its option, seek other supplies of LSFO
if in HECO’s reasonable discretion the Delivery of non-conforming LSFO may not
be remedied in time to prevent a possible interruption of HECO’s operations. 
All costs and expenses of remedying the Delivery of non-conforming LSFO, or
arising from non-conforming LSFO (including, without limitation, the testing,
transportation, re-refining, and handling costs incurred in returning, replacing
or otherwise correcting off-Specification LSFO, the emptying and cleaning of
storage tanks containing non-conforming LSFO shall be paid by SELLER.  Any
remedy of non-conforming LSFO accepted by HECO under this Section 6.8 (Disputes
Regarding Quality or Quantity) shall not operate or be construed to remedy any
similar non-conforming LSFO or to change the Specification of LSFO acceptable to
HECO under the terms of this Contract.

 

Section 6.9:                               Records/Right to Audit.  SELLER shall
retain any and all documents and records regarding the Delivery, quantity and
quality of Product sold and purchased under the terms of this Contract for the
twelve (12) Months after the date of the invoice for such Product, or until any
dispute regarding such Delivery, quantity and quality is resolved.  SELLER shall
promptly make such records available for review to HECO at its request.

 

Section 6.10:                        Inspection.  HECO may be represented and
participate in all sampling, quality, inspection, measurements and tests of
Product which may be conducted pursuant to this Contract and to inspect any
equipment owned or controlled by SELLER and used in determining the quantity,
quality or heat content of Product, provided that any such participation by HECO
shall not materially interfere with or otherwise disrupt such inspection,
measurement and tests conducted by SELLER.  HECO may, upon reasonable notice to
SELLER and during normal business hours and at HECO’s expense, inspect and audit
any sample analysis of Product, including records and data used in the
preparation of such analysis.

 

Section 6.11:                        Independent Inspector.  HECO and SELLER
shall agree on a list of

 

 

21

--------------------------------------------------------------------------------


 

Independent Inspectors which shall be attached hereto as “Attachment D -
Independent Inspectors List” containing the names of Independent Inspectors
which both Parties agree are fully qualified to perform the Independent
Inspector functions under this Section 6.11 (Independent Inspector).

 

ARTICLE VII

SELLER’S REPRESENTATIONS AND WARRANTIES

 

Section 7.1:                               SELLER’s Representations and
Warranties.  HECO is willing to purchase the Product on the condition that
SELLER agrees, represents and warrants as follows:

 

(a)                                 Ability to Supply.  During the Term, SELLER
shall commit to supply Product that meets the Specifications, in accordance with
the terms of this Contract.

 

(b)                                 Ability to Deliver.

 

(1)                                 For Pipeline Deliveries, SELLER shall own,
lease or have the right to use facilities sufficient to meet SELLER’s Delivery
obligations under this Contract.

 

(2)                                 For Marine Deliveries, SELLER’s nominated
vessel employed to Deliver Product to HECO shall comply with all regulations,
pier operator’s standards for vessel acceptance quality, pollution mitigation,
required pollution liability, P&I and other insurance coverages, pier operators
Operations Manual and accept liability for dues and other charges on said
vessel.

 

ARTICLE VIII

INVOICING AND PAYMENT

 

Section 8.1:                               Invoicing.

 

(a)                                 Invoices, which will show the price [ - - -
].  Original invoices shall include full documentation, as approved by both
Parties including Certificate of Quality, report of the Independent Inspector,
and price calculation; such documentation may, however, be provided by SELLER to
HECO separately.

 

(b)                                 Invoices will be prepared and dated
following Delivery of Product to HECO and shall be sent by mail to HECO at the
following address:

 

Hawaiian Electric Company

P.O. Box 2750

Honolulu, HI  96840-0001

Attn: Director of Fuel Resources, mailstop CIP-IF

 

(c)                                  Invoices, invoice documentation, laboratory
analyses and other documents having to do with the quality, quantity and
Delivery of Product or otherwise with the Product sold and

 

22

--------------------------------------------------------------------------------


 

purchased hereunder may be sent by first class mail, postage prepaid, by
electronic transmission (facsimile or electronic mail, with receipt confirmed)
or by personal delivery.  Each Party may substitute other addresses upon the
giving of proper notice to the other Party.  Correspondence and documents of a
similar nature regarding the above matters may be sent to SELLER to the
following address or as otherwise instructed:

 

[ - - - ]

 

Section 8.2:                               Payment.

 

(a)                                 Payment of SELLER’s invoices shall be made
in USD.  [ - - - ]

 

(b)                                 [ - - - ]

 

(c)                                  [ - - - ]

 

(d)                                 [ - - - ]

 

Section 8.3:                               Method of Payment.  [ - - - ]

 

23

--------------------------------------------------------------------------------


 

[ - - - ]

 

ARTICLE IX

TITLE, CUSTODY AND RISK OF LOSS

 

Section 9.1:                               Title, Custody and Risk of Loss.

 

(a)                                 Title to Product and the risk of loss of
Product Delivered by Pipeline Delivery shall pass from SELLER to HECO at the
connection between the flange of SELLER’s pipeline and HECO’s pipeline at HECO’s
BPTF.

 

(b)                                 Title to Product Delivered by Marine
Delivery shall pass from SELLER to HECO at the BPTF as soon as the quality of
the Product so Delivered is determined by SELLER to meet the Specification
limits in Article IV (Quality), subject to HECO’s timely verification, or at
HECO’s option, HECO’s verbal notice to SELLER allowing release for shipment
prior to verification.

 

(c)                                  The risk of loss of Product or the
components thereof Delivered by Marine Delivery shall pass from SELLER to HECO
at the connection between the flange of SELLER’s pipeline and HECO’s nominated
pipeline at HECO’s BPTF; provided, however, that in the event an actual physical
loss of Product or the components thereof is caused by properties of the Product
or the components thereof, e.g. low flash point causing a fire, or due to
SELLER’s gross negligence or willful misconduct, SELLER shall bear the risk of
loss.

 

ARTICLE X

FORCE MAJEURE

 

Section 10.1:                        Force Majeure.

 

(a)                                 Neither Party shall be liable in any manner
for failure to Deliver or to receive Product hereunder or any other failure to
perform or delay in performing any obligations herein imposed in this Contract
for the time and to the extent such failure or delay is caused by an event or
act of force majeure, which shall be defined as [ - - - ].

 

24

--------------------------------------------------------------------------------


 

[ - - - ]

 

(b)                                 The Party claiming force majeure agrees to
give the other Party prompt written notice of an act or event of force majeure,
specifying the anticipated effect and duration of any suspension or reduction of
Deliveries of Product arising there from.  The Party claiming force majeure
shall use due diligence to cure any act or event of force majeure, and shall
give the other Party prompt notice when it expects the act or event of force
majeure to terminate.

 

(c)                                  [ - - - ].

 

Section 10.2:                        [ - - - ].

 

ARTICLE XI

COMPLIANCE WITH LAWS AND REGULATIONS

 

Section 11.1:                        Compliance with Laws and Regulations.

 

(a)                                 This Contract is subject to all applicable
present and future laws, statutes, orders, rules, and regulations of
governmental or quasi-governmental authorities having jurisdiction over the
Parties.  SELLER shall fully comply with all statutes, ordinances, rules,
regulations, and requirements of all city, county, state, federal and other
applicable government authorities which are now or may hereafter be in force.

 

(b)                                 [ - - - ]

 

25

--------------------------------------------------------------------------------


 

[ - - - ]

 

Section 11.2:                        Inspection and Financial Responsibility of
Delivering Vessel.  SELLER’s nominated vessel for Marine Delivery of the Product
to HECO shall be subject to inspection by the U.S. Coast Guard, any local Port
Authority and, at HECO’s option, by HECO or HECO’s representative.  Any such
inspection of SELLER’s nominated vessel shall not relieve SELLER of any
obligation or liability hereunder including, without limitation, responsibility
for the safe operation of SELLER’s nominated vessel.  Prior to the discharge of
the Product, SELLER’s nominated vessel shall furnish to HECO and HECO’s
representative evidence of sufficient insurance and other financial
responsibility to cover oil spill cleanup costs and other potential liability,
such evidence of financial responsibility to be in such amount and in such form
as HECO’s and HECO’s representative may reasonably require.  If SELLER’s
nominated vessel fails an inspection or fails to provide satisfactory evidence
of financial responsibility, HECO or HECO’s representative may refuse to accept
Delivery of the Product, without liability of any kind to SELLER for any delay
or other cost, and without being in breach of this Contract.  SELLER’s nominated
vessel shall have no right to utilize the facilities of HECO, the receiving
pipeline operator or HECO’s third-party facility and shall not be entitled to
demurrage during any period while SELLER’s nominated vessel is correcting any
deficiency or awaiting evidence of financial responsibility.

 

Section 11.3:                        U.S. Coast Guard/Port of Delivery
Compliance.  Seller shall fully comply with all U.S. Coast Guard and other
regulations of state and local authorities which pertain to the port of Delivery
which directly or indirectly affect the Product sold and to be Delivered
hereunder, or any Delivery, transportation, handling and storage of Product sold
hereunder including without limitation requirements or recommendations at the
Port of Delivery such as those pertaining to fire, spillage or loss of Product. 
In the event any Contract, or any action or obligation imposed upon a Party
thereby, shall at any time be in conflict with any such regulation, requirement
or recommendation, the Contract, action or obligation so adversely affected
shall immediately be modified to conform to the requirements of the regulation,
requirement or recommendation, and all other provisions of the Contract shall
remain effective.  SELLER shall be responsible for ensuring that SELLER and
SELLER’s nominated vessel comply with all such regulations, requirements and
recommendations which directly or indirectly affect the Delivery, handling or
storage of the Product, whether they relate to vessel operations, health, safety
or the environment, including, but not limited to, a requirement that SELLER’s
nominated vessel have an officer fluent in English present at all times during
the Delivery of the Product.  SELLER’s nominated vessel shall also comply with
cargo discharging practices recommended by its P&I Club or by the operator of
the shore-side receiving pipeline or third-party facility.  SELLER’s nominated
vessel shall provide the personnel of the shore-side pipeline or third-party
Receiving Facility, as the case may be, with safe access to SELLER’s nominated
vessel for the purpose of conducting a pre-transfer conference, whether or not
same is specifically required by U.S. Coast Guard regulations.  SELLER’s
nominated vessel shall comply with all safety and other procedures of the
Receiving Facility.  If SELLER’s nominated vessel fails to comply with this
Section 11.3, or if Delivery would otherwise be in violation of any federal,
state, or local law or regulation, HECO may refuse to receive the Product,
without liability of any kind to SELLER (including without limitation
demurrage), and without being in breach of this Contract.

 

26

--------------------------------------------------------------------------------


 

Section 11.4:                        Material Safety Compliance.  SELLER
warrants that it is fully informed concerning the nature and existence of risks
posed by transporting, storing, using, handling and being exposed to LSFO. 
SELLER shall furnish to HECO health, safety and environmental information
(including without limitation Material Safety Data Sheets, “HSE Data”)
concerning health, safety and environmental aspects of the LSFO purchased by
HECO, including health, safety and environmental warnings, if any, required by
applicable law.  SELLER shall not be entitled to rely upon such HSE Data as
being an inclusive presentation of all potential health, safety and
environmental risks associated with the LSFO to be Delivered.  SELLER shall
furnish HSE Data to, and otherwise inform, SELLER’s nominated vessel of all such
risks, and the ship’s master shall advise and instruct all crew, seamen and
employees about the hazards, if any, associated with LSFO and the safe and
proper methods of handling and storing LSFO.  Compliance by the SELLER with
recommendations in HSE Data shall not excuse the SELLER from its obligations
under Article XIII (Default) and this Section 11.4 (Material Safety Compliance).

 

Section 11.5:                        Permits and Licenses.  SELLER shall secure
and pay for all required permits and licenses, and shall comply with all
federal, state and local statutes, regulations and public ordinances applicable
to SELLER’s performance under this Contract, (including the provisions of the
Occupational Safety and Health Act of 1970 and all amendments thereto, and the
DOT Hazardous Materials Regulations), and shall indemnify, defend and save HECO
harmless from any and all liability, fines, damage, cost and expense, including
but not limited to reasonable attorneys’ fees and costs, arising from SELLER’s
failure to do so.

 

ARTICLE XII

RELEASES

 

Section 12.1:                        Spills/Environmental Pollution.  In the
event any spill or discharge occurs from any nominated vessel, vehicle,
pipeline, or tank utilized by SELLER in the performance of this Contract, or if
any spill, discharge, or pollution damage is caused by or is threatened in
connection with the loading, transportation or Delivery of Product by SELLER,
then all regulatory notifications and filings, as well as all efforts and costs
of containment and clean up shall be the sole responsibility of SELLER, except
to the extent that such spill, discharge, or pollution damage is directly
attributable to the sole negligence, gross negligence, comparative negligence,
inadequate or defective equipment or willful misconduct of HECO, in which case
HECO shall then participate in the efforts and costs of containment and
cleanup.  Nothing contained herein shall be construed to limit the claims SELLER
or HECO may have against the vessel or its owners, charters, operators or
insurers with respect to any spill, discharge or pollution damage.

 

Section 12.2:                        Pollution Mitigation.

 

(a)                                 When an escape or discharge of oil or any
polluting substance occurs in connection with or is caused by SELLER’s or its
agent’s vessel or occurs from or is caused by discharging operations, SELLER or
vessel and their agents shall promptly take whatever measures are necessary or
reasonable to prevent or mitigate environmental damage, without

 

27

--------------------------------------------------------------------------------


 

regard to whether or not said escape or discharge was caused by the negligence
or willful misconduct of SELLER’s equipment, or SELLER or HECO or others. 
Failing such action by SELLER or its agents, HECO, on SELLER’s behalf, may
promptly take whatever measures are reasonably necessary to prevent or mitigate
pollution damage and notify SELLER as soon as practicable thereafter of such
actions.  Each Party in good faith shall keep the other advised of the nature
and results of the measures taken, and if time permits, the nature of the
measures intended to be taken.

 

(b)                                 The cost of all such measures taken shall be
borne by SELLER except to the extent such escape or discharge was caused or
contributed to by the sole negligence, gross negligence, comparative negligence,
inadequate or defective equipment or willful misconduct of HECO, and prompt
reimbursement shall be made as appropriate; provided, however, that should
SELLER or its agents give notice to HECO to discontinue said measures (and to
the extent government authorities allow HECO to discontinue said measures) the
continuance of HECO’s actions will no longer be deemed to have been taken
pursuant to the provisions of this clause.  Each Party in good faith shall
provide written notice to the other of such actions and measures taken.

 

(c)                                  Notwithstanding any other provision in this
Contract, the foregoing provisions shall be applicable only between SELLER and
HECO and shall not affect, as between SELLER and HECO, any liability that either
SELLER or HECO shall have to any third parties, including the State of Hawaii
and the U.S. Government, if either Party shall have such liability.

 

Section 12.3:                        Release Liability.  Should HECO incur any
liability under Chapter 128D of the Hawaii Revised Statutes as a result of a
spill from SELLER’s nominated vessel during discharge, SELLER shall indemnify
and hold HECO harmless to the extent not caused by HECO’s sole negligence, gross
negligence, comparative negligence, inadequate or defective equipment or willful
misconduct.

 

Section 12.4:  Operational Contacts.  In the event of any accident, spill, or
reportable incident incurred under the performance of this Contract, the
following individuals shall be immediately contacted:

 

HECO

 

Name

 

Position

 

Phone

 

Cellular

 

Primary

 

Director,
Fuels Resources

 

 

 

808-543-4350

 

 

 

Backup

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primary

 

[ - - - ]

 

 

 

[ - - - ]

 

 

 

Backup

 

[ - - - ]

 

 

 

[ - - - ]

 

[ - - - ]

 

 

28

--------------------------------------------------------------------------------


 

ARTICLE XIII

DEFAULT

 

Section 13.1:                        Default.

 

(a)                                 Material breach by SELLER of any of its
representations and warranties in this Contract or failure of either Party to
promptly perform any material obligation under this Contract shall constitute
Default.  If HECO or SELLER considers the other Party (the “Defaulting Party”)
to be in Default under this Contract, such Party (the “Non-Defaulting Party”)
shall give the Defaulting Party prompt notice thereof, describing the
particulars of such Default.  [ - - - ]

 

(b)                                 [ - - - ]

 

Section 13.2:                        Consequential Damages.  In no event shall
either Party be liable to the other for any prospective profits, or special,
indirect, incidental or consequential damages of any kind, whether based in
contract, tort (including negligence or strict liability) or otherwise.

 

Article XIV

RENEGOTIATION

 

Section 14.1:                        Renegotiation.

 

[ - - - ]

 

29

--------------------------------------------------------------------------------


 

[ - - - ]

 

30

--------------------------------------------------------------------------------


 

[ - - - ]

 

ARTICLE XV

NOTICE

 

Section 15.1                            Notices.  Except as otherwise expressly
provided in this Contract, all notices shall be given in writing, by facsimile,
electronic mail with receipt confirmed or first class mail, postage prepaid, to
the following addresses, or such other address as the parties may designate by
notice:

 

To SELLER:

 

Tesoro Hawaii Corporation

19100 Ridgewood Parkway

San Antonio, Texas 78259

[ - - - ]

 

With a copy to:

 

Tesoro Hawaii Corporation

91-325 Komohana Street

Kapolei, Hawaii  96707

[ - - - ]

 

To HECO:

 

Hawaiian Electric Company, Inc.

PO Box 2750

Honolulu, HI  96840-0001

Attention: Director of Fuels Resources — mailstop CIP-IF

Facsimile:  (808)   203-1815

 

Notice shall be deemed to have been Delivered upon the earlier to occur of
actual receipt or two business (2) Days after sending, provided receipt is
confirmed.

 

31

--------------------------------------------------------------------------------


 

ARTICLE XVI

GENERAL PROVISIONS

 

Section 16.1:                        Waiver and Severability.  If any section or
provision of this Contract or any exhibit or rider hereto is held by any court
or other competent authority or be illegal, unenforceable or invalid, the
remaining terms, provisions, rights and obligations of this Contract shall not
be affected.  The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation.  In no event shall any waiver by either Party of any default under
this Contract operate as a waiver of any further default.

 

Section 16.2:                        Assignment.  This Contract shall extend to
and be binding upon the successors and assigns of HECO and SELLER, provided,
however, that no assignments of this Contract shall be made by HECO or SELLER
without the prior written consent of the other Party.

 

Section 16.3:                        Conflicts of Interest.  Conflicts of
interest related to this Contract are strictly prohibited.  Except as otherwise
expressly provided herein, no Party, nor any director, employee, or agent of a
Party shall give to or receive from any director, employee or agent of the other
party any gift, entertainment or other favor of significant value, or any
commission, fee or rebate.  Likewise, no Party nor any director, employee or
agent of a Party shall enter into any business arrangement with any director,
employee or agent of the other Party (or any affiliate), unless such person is
acting for and on behalf of the other Party, without prior written notification
thereof to the other Party.

 

Section 16.4:                        Applicable Law/Venue.  This Contract shall
be construed in accordance with, and all disputes arising hereunder shall be
determined in accordance with, the law of the State of Hawaii, U.S.A.  Hawaii
shall be the exclusive venue for any litigation arising hereunder.  Each Party
agrees and consents that any dispute, litigation, action or proceeding arising
out of this Contract, however defined, shall be brought exclusively in the State
of Hawaii in a court of competent jurisdiction.  Except as specifically provided
in Article II (Term) hereof, nothing in this Contract shall be viewed an
acknowledgement or representation that performance or enforcement of this
Contract is within the primary jurisdiction of the Hawaii Public Utilities
Commission.

 

Section 16.5:                        Entire Agreement/Modification.  This
Contract shall constitute the entire understanding between the Parties with
respect to all matters and things herein mentioned.  It is expressly
acknowledged and agreed by and between the Parties that neither Party is now
relying upon any collateral, prior or contemporaneous agreement, assurance,
representation or warranty, written or oral, pertaining to the subject matter
contained herein.  This Contract shall not be modified or changed except by
written instrument executed by the duly authorized representatives of the
Parties hereto.

 

Section 16.6:                        Contract Is Not an Asset.  This Contract
shall not be deemed to be an asset of either Party, and, at the option of a
Party, shall terminate in the event of any voluntary or involuntary
receivership, bankruptcy or insolvency proceedings affecting the other Party.

 

32

--------------------------------------------------------------------------------


 

Section 16.7:                        Status of the Parties.  Nothing in this
Contract shall be construed to constitute either Party as a joint venturer,
co-venturer, joint lessor, joint operator or partner of the other.  In
performing services pursuant to this Contract, SELLER is acting solely as an
independent contractor maintaining complete control over its employees and
operations.  Unless otherwise provided in this Contract, neither HECO nor SELLER
is authorized to take any action in any way whatsoever for or on behalf of the
other.

 

Section 16.8:                        Headings.  The headings or captions are for
convenient reference only and have no force or effect or legal meaning in the
construction or enforcement of this Contract.

 

Section 16.9:                        Confidentiality and Non-Disclosure.

 

(a)                                 Each Party may have a proprietary interest
or other need for confidentiality in non-public information that may be
furnished to the other pursuant to this Agreement (“Confidential Information”). 
The Party disclosing such Confidential Information shall be referred to in this
Section 16.9 (Confidentiality and Non-Disclosure) as the “Disclosing Party,” and
the Party receiving such Confidential Information shall be referred to as the
“Receiving Party.”

 

(b)                                 The Receiving Party will hold in confidence
and, without the consent of the Disclosing Party, will not use, reproduce,
distribute, transmit, or disclose, directly or indirectly, the Confidential
Information of the Disclosing Party except as permitted herein.  The Receiving
Party may only disclose the Confidential Information to its officers, directors,
employees, professional advisors and independent contractors and consultants
with a direct need to know the information for the implementation or exercise of
rights and/or performance of obligations under or arising from this Contract,
provided that such persons/entities (other than officers, directors and
employees) are bound to  confidentiality  with terms and conditions that is no
less restrictive than those contained in this Section 16.9 (Confidentiality and
Non-Disclosure).  Without limiting the foregoing, the Receiving Party agrees
that it will exercise at least the same standard of care in protecting the
confidentiality of the Disclosing Party’s Confidential Information as it does
with its own Confidential Information of a similar nature, but in any event, no
less than reasonable care.

 

(c)                                  Confidential Information for purposes of
this Contract shall not include information if and only to the extent that the
Receiving Party establishes that the information: (i) is or becomes a part of
the public domain through no act or omission of the Receiving Party; (ii) was in
the Receiving Party’s lawful possession prior to the disclosure and had not been
obtained by the Receiving Party either directly or indirectly from the
Disclosing Party; or (iii) is lawfully disclosed to the Receiving Party by a
third party without restriction on disclosure.  Confidential Information may
also be disclosed by the Receiving Party pursuant to a requirement of a
governmental agency, regulatory body or by operation of law, provided that the
recipient shall disclose only that part of the Confidential Information that it
is required to disclose and shall notify the Disclosing Party prior to such
disclosure in a timely fashion in order to permit the Disclosing Party to
lawfully attempt to prevent or restrict such disclosure should it so elect, and
shall take all other reasonable and lawful measures to ensure the continued
confidential treatment of the same by the party to which the Confidential
Information is disclosed.

 

33

--------------------------------------------------------------------------------


 

(d)           Any provision herein to the contrary notwithstanding, HECO may
disclose Confidential Information to the Commission, the Consumer Advocate,
and/or any other governmental regulatory agency with notice to, but without need
of prior consent by SELLER, provided that HECO takes reasonable steps to obtain
approval to submit the same under seal or under other procedures designed to
preserve the confidentiality of the Confidential Information.

 

Section 16.10       [ - - - ]

 

34

--------------------------------------------------------------------------------


 

[ - - - ]

 

35

--------------------------------------------------------------------------------


 

Section 16.11:      Miscellaneous.  No use of the pipelines, facilities or
equipment used in connection with this Contract shall be construed as having
been dedicated to public use and it is hereby acknowledged by the Parties that
the owner of any pipelines used to transport Product under this Contract retains
the rights to determine who, other than the Parties to this Contract, shall use
said pipelines, facilities, and equipment.

 

Section 16.12:      Attorneys’ Fees.  If there is a dispute between the Parties
and either Party institutes a lawsuit, arbitration, or other proceeding to
enforce, declare, or interpret the terms of this Contract, the prevailing Party
shall be awarded its reasonable attorneys fees and costs.

 

Section 16.13:      Offsets.  In the event that a Party owes the other Party
(“Offsetting Party”) any amount under this Contract, the Offsetting Party owed
such amount may at any time offset any and all amounts that are due and owed to
the other Party against such amount that the other Party owes the Offsetting
Party.  The Offsetting Party asserting an offset shall provide a prompt written
explanation of the amount and the basis for the offset.

 

Section 16.14:      Counterparts.  This Contract may be executed in as many
counterparts as desired by the Parties, any one of which shall have the force
and effect of any original but all of which together shall constitute the same
instrument.  This Contract may also be executed by exchange of executed copies
via facsimile or other electronic means, such as PDF, in which case — but not as
a condition to the validity of the Contract — each Party shall subsequently send
the other Party by mail the original executed copy.  A Party’s signature
transmitted by facsimile or similar electronic means shall be considered an
“original” signature for purposes of this Contract.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Contract on the day
and year first above written.

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

By:

/s/ Dan V. Giovanni

 

 

Signature Dan V. Giovanni

 

 

 

 

Vice President, Energy Delivery

 

 

Title

 

 

 

By:

/s/ Robert A. Alm

 

 

Signature Robert A. Alm

 

 

 

 

Executive Vice President

 

 

Title

 

 

 

By:

/s/ Ronald R. Cox

 

 

Signature Ronald R. Cox

 

 

 

 

Vice President, Power Supply

 

 

Title

 

 

(Signatures Continued on following page)

 

36

--------------------------------------------------------------------------------


 

TESORO HAWAII CORPORATION

 

By:

/s/ David K. Kirshner

 

 

Signature David K. Kirshner

 

 

 

 

Senior Vice President, Commerical

 

 

Title

 

 

37

--------------------------------------------------------------------------------


 

ATTACHMENT A — Product Specification

 

 

LOW SULFUR FUEL OIL (LSFO) SPECIFICATIONS

 

Test Property

 

Test Method

 

Unit of Measure

 

Min

 

Max

 

 

 

 

 

 

 

 

 

 

 

GRAVITY @ 60 DEGREES F.

 

ASTM D-4052

 

Degrees API

 

12

 

24

 

 

 

 

 

 

 

 

 

 

 

VISCOSITY

 

ASTM D-445, D-2161

 

SSU at 210 DF

 

100

 

450

 

 

 

 

 

SSU at 212 DF

 

97

 

429

 

 

 

 

 

 

 

 

 

 

 

HEAT VALUE, GROSS

 

ASTM D-240, D-4868

 

MM BTU/BBL

 

6.0 million

 

 

 

 

 

 

 

 

 

 

 

 

 

FLASH POINT

 

ASTM D-93

 

Degrees F.

 

150

 

 

 

 

 

 

 

 

 

 

 

 

 

POUR POINT

 

ASTM D-97, D-5949

 

Degrees F.

 

 

 

125

 

 

 

 

 

 

 

 

 

 

 

ASH

 

ASTM D-482

 

Percent, Weight

 

 

 

0.05

 

 

 

 

 

 

 

 

 

 

 

SEDIMENT & WATER

 

ASTM D-1796

 

Percent, Weight

 

 

 

0.50

 

 

 

 

 

 

 

 

 

 

 

SULFUR

 

ASTM D-4294

 

Percent, Weight

 

 

 

0.50

 

 

 

 

 

 

 

 

 

 

 

NITROGEN

 

ASTM D-4629, D5762

 

Percent, Weight

 

 

 

0.50

 

 

 

 

 

 

 

 

 

 

 

VANADIUM

 

ASTM D-5863, AES

 

PPM, Weight

 

 

 

50

 

 

38

--------------------------------------------------------------------------------


 

ATTACHMENT B — THC LSFO Price Sample

 

[ - - - ]

 

39

--------------------------------------------------------------------------------


 

[ - - - ]

 

40-42

--------------------------------------------------------------------------------


 

ATTACHMENT C — Precautionary Sample Tests

 

Marine Deliveries — Product Specifications

 

Test Property

 

Test Method

 

Unit of Measure

 

Min

 

Max

 

Gravity @ 60 Degrees F.

 

ASTM D-4052

 

Degrees API

 

12

 

24

 

Viscosity

 

ASTM D-445, D-2161

 

SSU at 210 DF

 

100

 

450

 

 

 

 

 

SSU at 212 DF

 

97

 

429

 

Flash Point

 

ASTM D-93

 

Degrees F.

 

150

 

 

 

Sediment and Water

 

ASTM D-1796

 

Percent, Weight

 

 

 

0.50

 

Sulfur

 

ASTM D-4294

 

Percent, Weight

 

 

 

0.50

 

 

43

--------------------------------------------------------------------------------


 

ATTACHMENT D

 

Independent Inspectors List

 

Preferred by Tesoro and HECO:

Petrospect Inc.

499 Nimitz Hwy, Pier 21

Honolulu, HI  96817

808-536-6626

 

Alternate:

Intertek Caleb Brett

91-110 Hanua Street, #204

Kapolei, HI  96707-1702

808-682-2532

 

44

--------------------------------------------------------------------------------